In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1006

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

EDUARDO RAMIREZ,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Northern District of Indiana, South Bend Division.
           No. 3:19CR45-001 — Damon R. Leichty, Judge.
                     ____________________

 ARGUED DECEMBER 15, 2020 — DECIDED DECEMBER 29, 2020
               ____________________

   Before KANNE, HAMILTON, and BRENNAN, Circuit Judges.
    PER CURIAM. Eduardo Ramirez pleaded guilty to pos-
sessing a firearm as a felon, 18 U.S.C. § 922(g)(1), and was sen-
tenced to 72 months in prison, 15 months above the top of the
guidelines range. Ramirez raises two arguments on appeal.
First, he contends that the district court procedurally erred by
not fully addressing his argument that he, at 44, was aging out
of crime. Second, he argues that his sentence was substan-
tively unreasonable because the court overemphasized the
2                                                  No. 20-1006

danger he created when he evaded arrest and the seriousness
of his past convictions. In our view the district court appro-
priately handled the “aging out” argument as no data sup-
ported it, and the court reasonably justified its above-guide-
lines sentence. We therefore affirm.
                       I. BACKGROUND
    Ramirez faced criminal charges after he crashed his car
into a truck one evening in May 2019 and fled from the police.
As Ramirez sped off, he hit one of the passengers who had
leapt from his car. And as the police chased Ramirez, he ran a
red light, drove around other cars in parking lots “at a high
rate of speed,” then fled on foot before the police stopped him.
A search of his car revealed a loaded revolver and ammuni-
tion, which Ramirez confessed were his. Ramirez later
pleaded guilty (without a plea agreement) to possessing a
firearm as a felon, in violation of 18 U.S.C. § 922(g).
    The probation office prepared a presentence investigation
report to which Ramirez did not object. Factoring in adjust-
ments for Ramirez’s flight and acceptance of responsibility,
his offense level was 19. His criminal history, which included
a drive-by shooting from 19 years earlier, burglary, theft, drug
use, aggravated battery, resisting arrest, and parole viola-
tions, put him in Category IV. (Some of these offenses were
too dated to count.) The resulting guidelines range was 46 to
57 months’ imprisonment.
    Ramirez’s sentencing came next. The court adopted the
guidelines range from the PSR. Ramirez sought a sentence at
the bottom of that range; the government asked for the top.
After hearing the parties’ arguments, the court addressed the
factors under 18 U.S.C. § 3553(a). It noted that Ramirez’s
No. 20-1006                                                    3

crime differed from those of typical § 922(g) defendants who
are “simply caught with a firearm in their possession.” And,
the court continued, a two-level enhancement for reckless en-
dangerment during his flight did not adequately account for
the severity of his conduct. Ramirez endangered many peo-
ple, the court noted, as he led the police on a “high-speed,”
albeit short, chase around parked cars “in a residential apart-
ment complex.” It therefore viewed the guidelines as just an
“initial benchmark” that did not capture the perils of
Ramirez’s flight.
    The court then discussed Ramirez’s criminal history score.
It thought that his score understated his true history because
it excluded some older convictions (such as his theft, bur-
glary, and drug use) that were still serious. Ramirez replied
that he had aged out of crime at age 44, but admitted that this
was “not a strong argument” because he had spent much of
his life in prison. Without directly responding to this argu-
ment, the court concluded that, in light of Ramirez’s past and
current crimes, a sentence within the guidelines range would
not effectively deter him from endangering others. It there-
fore adjusted the prison term above the top of the guideline
by 15 months, for a total of 72 months’ imprisonment.
                         II. ANALYSIS
    On appeal, Ramirez first contends that the district court
procedurally erred by not adequately addressing his argu-
ment that, because he had aged out of crime, a longer sentence
was not needed. We review procedural challenges to a sen-
tence de novo. United States v. Kuczora, 910 F.3d 904, 907
(7th Cir. 2018). A sentencing court procedurally errs if it fails
to address all principal, developed arguments raised in miti-
gation. United States v. Donelli, 747 F.3d 936, 937 (7th Cir.
4                                                   No. 20-1006

2014). The court, however, may reject minor arguments with-
out discussion, United States v. Martinez, 650 F.3d 667, 672 (7th
Cir. 2011), and need not address insubstantial arguments.
United States v. Cunningham, 429 F.3d 673, 679 (7th Cir. 2005).
Finally, aging-out arguments matter only in cases where a
longer sentence would not produce the desired deterrent or
crime-prevention effect. United States v. Presley, 790 F.3d 699,
701–02 (7th Cir. 2015).
    For two reasons, the district court did not err in rejecting
the aging-out argument without detailed discussion. First, by
counsel’s own admission, it was “not a strong argument,” and
he supplied no data for it, so the district court did not need to
belabor the point. Second, in any case, data do not support the
argument. A 57-month sentence, the top of the guidelines
range, would have released Ramirez at 49 years old. But the
crime for which he was convicted and that the district judge
sought to deter and prevent—possessing a firearm as a
felon—is recommitted often at that age: Recidivism for this
crime is 60.1% among offenders 41 to 50 years old at release.
U.S. SENT’G COMM’N, RECIDIVISM AMONG FEDERAL FIREARMS
OFFENDERS 22 (2019). Thus, the district judge had no reason to
think that Ramirez would have aged out of this crime, even
with the additional 15 months. And if Ramirez’s past drug use
were the relevant metric for deterrence and prevention, as he
contends it should be, his argument fares no better: Released
drug offenders up to age 50 (Ramirez’s age at release) still re-
cidivate at a 40.3% rate. U.S. SENT’G COMM’N, RECIDIVISM
AMONG FEDERAL DRUG TRAFFICKING OFFENDERS 20 (2017). Not
until the offender reaches the 51- to 60-year age bracket does
recidivism drop to 25.9%. Id. Finally, given that his current
crime involved a gun and a dangerous flight in a car, and his
drive-by shooting 19 years earlier involved a gun and a
No. 20-1006                                                   5

dangerous drive in a car, his conduct shows that over two
decades he has not aged out of specific crimes involving fire-
arms and cars. Thus, the district court’s brief summary of the
“aging out” argument was not procedurally faulty.
    Ramirez next attacks his above-guidelines sentence as
substantively unreasonable, contending that the district court
improperly overstated both the riskiness of his flight and his
criminal history. He emphasizes that, because both of these
factors were included in the guidelines range, the court essen-
tially double-counted these factors to justify the 15-month up-
ward variance.
    We review the substantive reasonableness of a sentence
for abuse of discretion. United States v. Vasquez-Abarca, 946
F.3d 990, 993 (7th Cir. 2020). District courts may exercise dis-
cretion to impose a sentence outside the guidelines range,
provided they justify the basis for doing so under 18 U.S.C.
§ 3553(a). Id. (citing 18 U.S.C. § 3553(c)). The rationale need
only be sufficient “for meaningful appellate review.” Id.
    The district court’s explanation for the sentence it imposed
adequately justified the sentence’s variance from the guide-
lines range. As relevant to this appeal, in addressing the cir-
cumstances of the crime, see 18 U.S.C. § 3553(a)(1), the court
correctly acknowledged that it added two offense levels for
the danger that Ramirez’s flight caused. See U.S.S.G. § 3C1.2.
But it reasonably found that Ramirez’s flight—speeding
through a red light and residential parking lots—did not pre-
sent “the usual type” of risk from a felon fleeing with a
weapon. His flight created a “substantial risk” of “bodily in-
jury to more than one person,” which under U.S.S.G. § 3C1.2,
application note 6 justifies an upward variance from the
guidelines range. Ramirez responds that the PSR never
6                                                 No. 20-1006

specified the number of people Ramirez placed at risk. But
even he admits that he hit his own passenger as he sped away.
That, and racing through a red light and parking lots during
an early weekday evening, posed enough risk of death or
bodily injury to more than one person that the district court
permissibly found that the guidelines range understated the
seriousness of his flight. 18 U.S.C. § 3553(a)(5).
    Similarly, the district court adequately reasoned that
Ramirez’s criminal history, see 18 U.S.C. § 3553(a)(1), war-
ranted an upward variance to deter crime, protect the public,
and promote respect for the law. § 3553(a)(2). The court cor-
rectly noted that the guidelines range recognized part of
Ramirez’s criminal record. But it reasonably explained that
his persistent (and violent) history of crime, which included
drug use, gun use, aggravated assault, and reckless disregard
of the safety of others, some of which was excluded from his
history score, showed a chronic and undeterred disregard for
the law. That disregard required using the range as just an
“initial benchmark.” In so reasoning, the court sufficiently
justified its deviation from the top of the guidelines range by
an additional 15 months. So the sentence is substantively rea-
sonable.
                                                  AFFIRMED